COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: DISH NETWORK L.L.C., AND                §              No. 08-18-00214-CV
  ECHOSPHERE L.L.C.,
                                                 §         AN ORIGINAL PROCEEDING
                        Relators.
                                                 §                IN MANDAMUS

                                                 §

                                                 §

                                             §
                                           ORDER

       In this original proceeding, Relators are challenging an order issued by the Honorable Luis

Aguilar, former judge of the 243rd District Court of El Paso County, Texas, on November 15,

2018, in cause number 2016-DCV-2745, granting the Real Party in Interest’s motion to permit

pre-arbitration discovery. Judge Aguilar’s term ended on December 31, 2018, and this original

proceeding remains pending. The Honorable Selena Solis became judge of the 243rd District

Court on January 1, 2019.

       Relators have filed a motion to substitute Judge Solis as the Respondent in this original

proceeding. See TEX.R.APP.P. 7.2(a)(providing for the automatic substitution of a public officer’s

successor as a party in an appeal or original proceeding). Additionally, Relators request that we

abate the original proceeding to allow Judge Solis to reconsider the decision made by the former

judge. See TEX.R.APP.P. 7.2(b)(requiring appellate court to abate original proceeding to allow the

successor to reconsider the original party’s decision). The motion is GRANTED.

                                                1
       Accordingly, the Clerk of the Court is directed to change the records for the above-styled

and numbered case to reflect that Judge Solis is substituted as the Respondent. Further, the original

proceeding is abated for forty-five days to allow Judge Solis to reconsider the order being

challenged by Relators in this original proceeding. The stay order entered by this Court on

November 30, 2018 is lifted for the limited purpose of allowing Judge Solis to reconsider the order

challenged by Relators. Relators shall provide the Court with a certified or sworn copy of any

pertinent orders entered by Judge Solis. If necessary, Relators will be provided an opportunity to

file an amended mandamus petition and appendix.

       T IS SO ORDERED this 12th day of April, 2019.



                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2